DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 02/03/2021 have been considered for examination. Claims 1-15 are pending in the instant application. 

With regard to the objections to Specification, Applicant’s arguments filed 02/03/2021 (see page 8 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification has been withdrawn. 

With regard to the objections to Claims, Applicant’s arguments filed 02/03/2021 (see page 8 of Remarks) in view of the amendments have been fully considered and are persuasive.  Thus, the objections of claims have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 02/03/2021 (see page 9 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the 112(b) rejections of claims have been withdrawn.

With regard to the 102/103 rejections, Applicant’s arguments filed 02/03/2021 (see pages 9-12 of Remarks) in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Objections
Claims 1-15 are objected to because of the following informality:  
Claim 1 recites, “each beam ... including a synchronization signal block SSB comprising primary ... and also comprising a first ...” (lines 4-6). It is suggested to replace it with “each beam ... including a synchronization signal block (SSB) comprising: primary ...; and a first ...” for clarity. Claims 13-15 are objected to at least based on a similar rational applied to claim 1.
Claim 1 recites, “the position” (line 8). It is suggested to replace it with “a position” for clarity. Claims 13-15 are objected to at least based on a similar rational applied to claim 1.
Claim 1 recites, “an index of the respective SSB” (lines 7-8). It is suggested to replace it with “an index of the SSB of each beam” for clarity. Claims 13-15 are objected to at least based on a similar rational applied to claim 1.
Claim 1 recites, “the bandwidth” (line 16) and “the transmission duration” (line 17). It is suggested to replace them with “a bandwidth” and “a transmission duration”, respectively, for clarity. Claims 13-15 are objected to at least based on a similar rational applied to claim 1.
Claim 4 recites, “the identity” (line 1). Claim 9 recites, “the identity” (line 7). Claim 12 recites, “the identity” (line 4). It is suggested to replace each of them with “an identity”, for clarity. 
Claim 4 recites, “within a SS burst” (line 4). It is suggested to replace it with “within the SS burst”, for clarity. 
Claim 9 recites, “the SS block index” (line 1). It is suggested to replace it with “an 
Claim 11 recites, “a second broadcast channel” (line 3). It is suggested to replace it with “the second broadcast channel” for clarity. 
Claim 11 recites, “--system information –” (line 4). It is suggested to replace it with “--the system information –“ for clarity. 
Claim 12 recites, “a reference signal” (line 2). It is suggested to replace it with “--the reference signal” for clarity. 
Claim 12 recites, “at least one said beam” (line 2). It is suggested to replace it with “the one or more beams” for clarity. 
Claim 1 recites, “a transmission point” (line 3). It is suggested to replace it with “a transmission point apparatus” or like for clarify that the transmission point is a machine, not a process. It is noted that the originally filed specification does not clearly describe what the “transmission point” is meant by. Claims 11-15 are objected to at least based on a similar rational applied to claim 1.
Claims 2-12 are also rejected since they are directly or indirectly dependent upon the rejected claim 1, as set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 
Claim 1 recites, “a reference signal ... is only transmitted within the bandwidth ... and within the transmission duration ...” (lines 15-17). It is unclear in what manner the term “only” acts in associated with the other limitations to further limit the scope thereof. For example, it is unclear whether the term “only” is associated with a particular time or a particular resource where the reference signal is transmitted, which renders the claim indefinite. For the sake of examination purpose only, it is interpreted as best understood. Claims 13-15 are rejected at least based on a similar rational applied to claim 1.  
Claim 1 recites, “a second broadcast channel is further comprised” (line 11). It is unclear to which “a second broadcast channel” is comprised. In other words, what comprises “a second broadcast channel”? For the sake of examination purpose only, it is interpreted as best understood. Claims 13-15 are rejected at least based on a similar rational applied to claim 1.  
Claims 2-12 are also rejected since they are directly or indirectly dependent upon the rejected claim 1, as set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2020/0296765, hereinafter “Kim’765) in view of Kim et al (US Publication No. 2017/0111886, hereinafter “Kim’886”).

Regarding claim 1, Kim’765 teaches, a transmission method in a wireless communication system [FIG. 12; ¶0163-0168, a transmission method in a wireless system] comprising: 
transmitting using one or more beams from a transmission point, a signal transmitted on each beam of the one or more beams [FIG. 12; ¶0163-0168, transmitting using one or more beam (directions) from eNB (i.e., transmission point), a signal transmitted on each beam (direction)] including a synchronization signal block (SSB) comprising primary and secondary synchronization signals [FIG. 12; ¶0163-0168, (the signal transmitted on each beam (direction)) includes primary synchronization signal (PSS) and secondary synchronization signal (SSS) which are configured as one SS block (i.e., SS block comprising the PSS and the SSS] and comprising a first broadcast channel carrying system [FIG. 12; ¶0163-0168, (the signal transmitted on each beam (direction)) includes PBCH (i.e., first broadcast channel) (see, ¶0156) comprising system information (see, ¶0166)], each beam of the one or more beams being identified by an index of the respective SSB denoting the position in each time sequence [FIG. 12; ¶0163-0168, each beam is identified using a beam index corresponding to SS block index; note that each SS block 1, 2, 3 is associated with a time offset in each time sequence (see, FIG. 12)], wherein the primary synchronization signal and the secondary synchronization signal are common to every beam of the one or more beams [FIG. 12; ¶0164, the PSS and the SSS are transmitted in each of the N beam direction (i.e., common to every beam)], and a reference signal for demodulating the first broadcast channel is only transmitted within the bandwidth of the first broadcast channel in the frequency domain and within the transmission duration of the first broadcast channel in the time domain [FIG. 1; ¶0146, DM-RS port (i.e., reference signal) for demodulating PBCH is transmitted in PBCH; note that each DM-RS port possess a frequency resource (i.e., within the bandwidth in the frequency domain) and a time resource (i.e., within the duration in the time domain) in the PBCH].
Although Kim’795 further teaches, a broadcast channel carrying at least a part of information identifying a beam [¶0167-0168, the PBCH carries a beam index], Kim’765 does not explicitly teach (see, emphasis), a second broadcast channel is further comprised and at least a part of information identifying the beam is carried by the second broadcast channel.
However, Kim’886 teaches, a second broadcast channel is further comprised [FIG. 2, ¶0045, primary broadcast channel (PBCH) and second broadcast channel (SBCH) are transmitted] and at least a part of information identifying the beam is carried by the second broadcast channel [FIG. 2, ¶0045-0046, beam index sequence indicating DL beam index# (i.e., at least a part of information identifying the beam) is transmitted during the PBCH]. 
second broadcast channel is further comprised and at least a part of information identifying the beam is carried by the second broadcast channel, as taught by Kim’886 because it would provide the system of Kim’765 with the enhanced capability of allowing the system to reduce excessive signaling overhead in broadcasting system information and beam information over the cell [¶0043 of Kim’886].
  
Regarding claim 2, Kim’765 teaches, the primary synchronization signal and the first broadcast channel are common every beam of the one or more beams [FIG. 12; ¶0164, the PSS and the PBCH are transmitted in each of the N beam direction (i.e., common to every beam)] and the secondary synchronization signal is used to transmit at least a part of the information identifying the beam [FIG. 12; ¶0167, the SSS (i.e., secondary synchronization signal) is used to transmit the beam index].
	
Regarding claim 3, Kim’765 teaches, “the primary synchronization signal and the secondary synchronization signal are common to every beam of the one or more beams” as set forth above in claim 1, and Kim’765 further teaches, the first broadcast channel is used to transmit at least a part of the information identifying the beam [FIG. 12; ¶0167, the PBCH (i.e., first broadcast channel) is used to transmit the beam index].

Regarding claim 8, Kim’765 teaches, a specific part of system information is contained in synchronization signal (SS) blocks [FIG. 12; ¶0163-0168, system information is carried in the PBCH (see, ¶0166) and the PBCH carrying the system inforamtion is configured as one SS block], each beam carries at least one of the respective SS blocks [FIG. 12; ¶0163-0168, each beam (direction) includes primary synchronization signal (PSS) and secondary synchronization signal (SSS) which are configured as one SS block], and the SS blocks of a plurality of beams form a SS burst, each of the SS blocks within a SS burst having a respective SS block index [FIG. 12; ¶0163, a plurality of SS blocks for multiple beams are consecutively transmitted (i.e., SS burst), each SS block within the plurality of blocks having a SS block index (further see, ¶0168)] 

Regarding claim 10, Kim’765 teaches, at least a part of the information identifying the beam is contained in a Master Information Block of the first broadcast channel [¶0167, the beam index is carried in the PBCH which MIB is transmitted (see, ¶0074 and 0159)].  

Regarding claim 11, Kim’765 in view of Kim’866 teaches, “the transmission point transmits the one or more beams including both the first broadcast channel and a second broadcast channel” as set forth above in claim 1.
Although Kim’765 further teaches, a broadcast channel is used to transmit system information common to more than one beam [FIG. 12; ¶0156, the PBCH contains system information such as time-frequency resources for SIB which is independently signaled per beam (direction); further see, the PBCH contains a beam group index corresponding to multiple beam directions (i.e., common to more than one beam)] and transmit information specific to a beam including the at least a part of the information identifying the beam [¶0167-0168, the PBCH carries a beam index], Kim’765 does not explicitly teach (see, emphasis), a “first” broadcast channel is used to transmit system information and a ”second” broadcast channel is used to transmit information specific to a beam.
However, Kim’866 teaches, a “first” broadcast channel is used to transmit system information [FIG. 2, ¶0045-0046, the SBCH is used to transmit system information block] second” broadcast channel is used to transmit information specific to a beam [FIG. 2, ¶0045-0046, the PBCH is used to transmit beam index sequence].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Kim’765 by including the features, a “first” broadcast channel is used to transmit system information and a ”second” broadcast channel is used to transmit information specific to a beam, as taught by Kim’886 because it would provide the system of Kim’765 with the enhanced capability of allowing the system to reduce excessive signaling overhead in broadcasting system information and beam information over the cell [¶0043 of Kim’886].

Regarding claim 12, Kim’765 teaches, the transmission point further transmits at least one said beam including a reference signal for demodulating the first broadcast channel [FIG. 12; ¶0163-0168, the eNB transmits one or more beam (directions) including a DM-RS port (i.e., reference signal) for demodulating the PBCH (further see, ¶0146)], wherein the reference signal is independent of the identity of the beam [¶0154, the DM-RS is generated as a function of cell ID, symbol index, PBCH transmission subframe number and DM-RS port number; note that the DM-RS is generated independent of the beam ID].

Regarding claim 13, Kim’765 teaches, a transmission point in a wireless communication system comprising a transmitter [FIGS. 12 and 15; ¶0163-0168 and 0271, eNB/transmitting device 10 in a wireless system comprising a RF unit 13]. Thus, claim 13 is rejected at least based on a similar rational applied to claim 1.  

Regarding claim 14, Kim’765 teaches, a station in a wireless communication system comprising a receiver [FIGS. 12 and 15; ¶0163-0168 and 0271, UE/receiving device 20 in a wireless system comprising a RF unit 23] arranged for detecting one or more beams [FIG. 12; ¶0163-0168, (eNB) transmits one or more beams to UE which results in the UE detects the one or more beams transmitted from the eNB]. Thus, claim 14 is rejected at least based on a similar rational applied to claim 1.  

Regarding claim 15, Kim’765 teaches, a wireless communication system [FIGS. 12 and 15; ¶0163-0168 and 0271, wireless communication system] comprising a transmission point [FIGS. 12 and 15; ¶0163-0168 and 0271, eNB/transmitting device 10] and a station for receiving signals from the transmission point [FIGS. 12 and 15; ¶0163-0168 and 0271, UE/receiving device 20 for receiving signals from the eNB/transmitting device 10], the station [FIGS. 12 and 15; ¶0163-0168 and 0271, UE/receiving device 20 in a wireless system comprising a RF unit 23] arranged for detecting one or more beams transmitted by a transmission point [FIG. 12; ¶0163-0168, (eNB) transmits one or more beams to UE which results in the UE detects the one or more beams transmitted from the eNB]. 
Thus, claim 15 is rejected at least based on a similar rational applied to claim 1.  

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2020/0296765, hereinafter “Kim’765) in view of Kim et al (US Publication No. 2017/0111886, hereinafter “Kim’886”) and further in view of 3GPP TSG RAN WG1 Meeting #87, “R1-1611701”, Reno, USA, 14th-18th November 2016 (hereinafter, “3GPP1”). Note that 3GPP1 was cited by Applicant in the IDS received on 08/06/2019.

Regarding claim 4, although Kim’765 teaches, wherein the identity of the beam comprises an identity associated with more than one beam, and identifies a specific beam [¶0168, beam index comprises a beam group including multiple beam directions and a specific beam direction], Kim’765 in view of Kim’886 does not explicitly teach (see, emphasis), an identity of the beam comprises a first part and a second part.
comprises a first part and a second part” are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
 	In particular, 3GPP1 teaches, beam ID comprises a first part based on an identity associated with more than one beam [see, paragraph 7 (proposal 2, option 2) of page 2, information of a cell ID (i.e., a part based on an identity associated with more than one beam; note that the cell ID is associated with different beams within a cell (see, paragraph 6, lines 1-2 of page 2)] and second part which identifies a specific beam [see, paragraph 7 (proposal 2, option 2) of page 2, and a beam ID (i.e., a part which identifies a specific beam).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the features, identify of beam “further comprises the first part based on an identity associated with more than one beam”, as taught by 3GPP1 in the system of Kim’765 in view of Kim’886, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 5, although Kim’765 further teaches, “the identity associated with more than one beam”, Kim’765 in view of Kim’886 does not explicitly teach (see, emphasis), the identity associated with more than one beam is “a cell identity”. 
However, the identity “associated with more than one beam is a cell identity” are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
 	In particular, 3GPP1 teaches, the identity “associated with more than one beam [see, paragraph 7 (proposal 2, option 2) of page 2, the cell ID is associated with different beams within a cell (i.e., associated with more than one beam)].
“associated with more than one beam is a cell identity”, as taught by 3GPP1 in the system of Kim’765 in view of Kim’886, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 6, although Kim’765 teaches, “the secondary synchronization signal” as set forth above in claim 1, Kim’765 in view of Kim’886 does not explicitly teach (see, emphasis), the first and second parts are “both transmitted using” the secondary synchronization signal.  
However, the first and second parts are “both transmitted using” the secondary synchronization signal are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
 	In particular, 3GPP1 teaches, the first and second parts are “both transmitted using” the secondary synchronization signal [see, paragraph 7 (proposal 2, option 2) of page 2, cell ID (i.e., first part) and beam ID (i.e., second part) are carried in NR-SSS (i.e., secondary synchronization signal].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the features, the first and second parts are “both transmitted using” the secondary synchronization signal, as taught by 3GPP1 in the system of Kim’765 in view of Kim’886, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 7, Kim’765 in view of Kim’886 and 3GPP1 teaches, “the first and second parts are both transmitted using the secondary synchronization signal” as set forth above in claim 6, Kim’765 teaches, a part in a secondary synchronization signal is “at least one of frequency-division multiplexed and time-division multiplexed” [FIG. 12; ¶0163-0164, parts in a secondary synchronization signal SSS are multiplexed in frequency domain and time domain].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2020/0296765, hereinafter “Kim’765) in view of Kim et al (US Publication No. 2017/0111886, hereinafter “Kim’886”) and further in view of 3GPP TSG RAN WG1 MAH_NR meeting, “R1-1700288”, Spokane, USA, 16th-20th January 2017 (hereinafter, “3GPP2”). Note that 3GPP2 was cited by Applicant in the IDS received on 08/24/2020.

Regarding claim 9, although Kim’765 teaches, “the SS block index of an SS block” and “the primary synchronization signal and the secondary synchronization signal”, as set forth above in claim 8, Kim’765 in view of Kim’886 does not explicitly teach (see, emphasis), wherein the SS block index of an SS block is “implied by a relationship between” the primary synchronization signal and the secondary synchronization signal “in frequency domain”.
However, SS block index of an SS block is implied by the relationship between the primary synchronization signal and the secondary synchronization signal in the frequency domain is well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP2.
In particular, 3GPP2 teaches, SS block index of an SS block is “implied by a relationship between primary synchronization signal and secondary synchronization signal in the time or frequency domain” [see, page 2, 2. Discussion, paragraphs 1-2, information about SS block index is conveyed to UE through (i.e., implied by) different frequency offset between (i.e., relationship between) PSS and SSS]. 
“implied by the relationship between the primary synchronization signal and the secondary synchronization signal in the time or frequency domain”, as taught by 3GPP2 in the system of Kim’765 in view of Kim’886, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469